Appeal by the defen*537dant from a judgment of the Supreme Court, Suffolk County (Klein, J.), rendered April 14, 1999, convicting him of murder in the second degree (two counts) and attempted murder in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt of attempted murder in the first degree beyond a reasonable doubt because the complainant was lying underneath a van and was unable to see who reached underneath the van and fired three shots at him. However, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s identity as the shooter. The complainant saw the tallest masked gunman, who was the closest to him, moving toward him before he crawled underneath the van. The defendant concedes that he was the tallest of the three men charged. Accordingly, the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Lyons, 197 AD2d 708 [1993]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.